Case 1:18-cv-01151-JDT-cgc Document 50 Filed 10/27/20 Page 1 of 4               PageID 204




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


NICHOLE TURNER,                               )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 18-1151-JDT-cgc
                                              )
MADISON COUNTY, ET AL.,                       )
                                              )
       Defendants.                            )


      ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL,
GRANTING MOTIONS TO COMPEL AND TO EXTEND DISCOVERY DEADLINE,
AND ALLOWING ADDITIONAL TIME TO RESPOND TO SUMMARY JUDGMENT


       The pro se prisoner Plaintiff, Nichole Turner, has filed a motion for appointment of

counsel. (ECF No. 34.) He asserts that the Federal Correctional Institution in Memphis,

Tennessee, where he is housed, will not allow him to receive the discovery mailed to him

by the Defendant, telling him it is a security hazard. (Id. at PageID 93.) Turner also states

he is not permitted to go to the law library. (Id.)

       Pursuant to 28 U.S.C. § 1915(e)(1), the “court may request an attorney to represent

any person unable to afford counsel.” However, “[t]he appointment of counsel in a civil

proceeding is not a constitutional right.” Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir.

2003); see also Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (“[T]he plaintiffs

were not entitled to have counsel appointed because this is a civil lawsuit.”); Lavado v.

Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993) (no constitutional right to counsel in a civil
Case 1:18-cv-01151-JDT-cgc Document 50 Filed 10/27/20 Page 2 of 4               PageID 205




case); Farmer v. Haas, 990 F.2d 319, 323 (7th Cir. 1993) (“There is no constitutional or .

. . statutory right to counsel in federal civil cases . . . .”). Appointment of counsel is “a

privilege that is justified only by exceptional circumstances.” Lavado, 992 F.2d at 606

(internal quotation marks and citation omitted).

       “In determining whether ‘exceptional circumstances’ exist, courts have examined

the type of case and the abilities of the plaintiff to represent himself. This generally

involves a determination of the complexity of the factual and legal issues involved.” Id. at

606 (internal quotation marks and citations omitted). Appointment of counsel is not

appropriate when a pro se litigant’s claims are frivolous or when his chances of success

are extremely slim. Id. (citing Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir. 1985)); see

also Cleary v. Mukasey, 307 F. App’x 963, 965 (6th Cir. 2009) (same). “[I]n contrast to

criminal defendants, civil litigants unable to afford counsel cannot ordinarily” have counsel

appointed unless “there is a risk of loss of liberty, as in mental commitment or juvenile

delinquency proceedings.” Iannaccone v. Law, 142 F.3d 553, 556 (2d Cir. 1998), cited in

Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002).

       Notwithstanding the assertions in his motion to appoint counsel, later filings in this

matter make it clear that Turner has been able to receive discovery from the Defendant.

He also has shown himself capable of litigating this case on his own even if he does not

have unlimited access to the prison law library. Turner therefore has not satisfied his

burden of demonstrating that the Court should exercise its discretion to appoint counsel,

and his motion for appointment of counsel is DENIED.



                                             2
Case 1:18-cv-01151-JDT-cgc Document 50 Filed 10/27/20 Page 3 of 4                 PageID 206




       Turner also has filed a motion to compel discovery. (ECF No. 35.) Defendant filed

a response to Turner’s motion, (ECF No. 37), and Turner filed a reply. (ECF No. 38.)

Turner then filed a motion to extend the discovery deadline. (ECF No. 42.) Defendant

responded to that motion as well, (ECF No. 44), and Turner again filed a reply. (ECF No.

45.)

       Turner asserts in his motion to compel discovery that the Defendant has failed to

respond adequately to his request to produce video footage of the incident on April 20,

2018, which is the subject of this case. (ECF 35 at PageID 105.) Defendant responded to

the initial request for the video by stating he possessed no such video footage of the incident

in question. (Id.) Nevertheless, Turner argues that video footage of the incident must exist

because there are cameras monitoring that area of the CJC at all times. (Id. at 106.) The

Defendant responds to Turner’s motion by again stating he has no video of the incident in

his possession and that Turner’s assumption that the altercation was caught on camera is

insufficient to establish otherwise. (ECF No. 37 at PageID 115-16.)

       Turner counters by asserting he was told by Defendant’s counsel that he should not

contact any representative of the Madison County Sheriff’s Office (MCSO); instead, all

such contact should be made through Defendant’s counsel. (ECF No. 35 at PageID 106;

ECF No. 38 at PageID 119; ECF No. 45 at PageID 152.) Turner therefore contends that

“production of the video footage falls on the defense.” (ECF No. 35 at PageID 106.)

Defendant has not responded at all to this statement.

       By stating he has no video footage in his possession and then advising Turner not

to contact anyone with the MCSO, it appears that Defendant is deliberately making it

                                              3
Case 1:18-cv-01151-JDT-cgc Document 50 Filed 10/27/20 Page 4 of 4                PageID 207




difficult for Turner to even determine whether any such footage exists.1 The motion to

compel is therefore GRANTED.

       Within 14 days after the date of this order, Defendant is ORDERED to either

produce the video footage of the April 20, 2018, incident at the CJC involving Turner and

Defendant Mayberry or to state unequivocally that no such video exists. Defendant’s

response shall be filed with the Court. Turner’s motion to extend the discovery deadline

is also GRANTED for the limited purpose of allowing compliance with this order; the

discovery deadline is extended through November 30, 2020.

       If Defendant affirms there is no video to be produced, the Court will consider the

motion for summary judgment ripe for disposition. However, if video footage is produced,

Turner is allowed 21 days after that production to file a supplemental response to the

Defendant’s motion for summary judgment if he so chooses. Defendant shall have 10 days

thereafter in which to file a supplemental reply.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




       1
          The Court notes that Turner was provided with at least a portion of his own medical
records as part of discovery. (ECF No. 41-1; ECF No. 46 at PageID 156.) Defendant Mayberry
surely did not have Turner’s medical records in his possession; those records would have come
either from the MCSO or from the medical provider for the CJC.

                                              4
